266 S.W.3d 329 (2008)
STATE of Missouri, Respondent,
v.
Mark WEEDMAN, Appellant.
No. ED 90753.
Missouri Court of Appeals, Eastern District, Division Five.
October 14, 2008.
*330 Irene C. Karns, Ellen H. Flottman, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert Bartholomew, Jr., Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, C.J., SHERRI B. SULLIVAN, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Mark Weedman, appeals from the judgment of the Circuit Court of St. Francois County, the Honorable Sandra Martinez presiding. Weedman was convicted by a jury of first degree robbery, armed criminal action, and attempted first degree robbery. Weedman was sentenced, as a persistent felony offender, with three consecutive life sentences. Weedman filed a motion for acquittal on the count of first degree robbery and a motion for severance on the count of attempted first degree robbery which the trial court overruled.
Weedman first claims that the trial court erred in denying his motion for acquittal because the evidence was insufficient to show that he took a substantial step to commit the robbery. Second, Weedman claims that the trial court abused its discretion in denying his motion for severance of the count of attempted first degree robbery because failure to sever the offenses prejudiced him.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.